Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 02/12/2021. In virtue of this communication, claims 2 – 8 have been canceled, claims 1 and 9 have been amended. Claims 1 and 9 are currently pending in the instant application.
Response to Argument
2.	Applicant's arguments with respect to claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (hereinafter “Vajapeyam”) (Pub # US 2016/0014815 A1) in view of Agiwal et al. (hereinafter “Agiwal”) (Pub # US 2017/0251460 A1).
	Regarding claims 1 and 9, Vajapeyam discloses a user equipment (see 302 in Fig. 3 or UE 110 in Fig. 4, Fig. 8) comprising: 

 in the random access procedure, receive a random access response message from the base station (see MSG2 in Fig. 4, Fig. 8 including UL grant), and 
in response to receiving the random access response message, transmit a Msg 3 message to the base station (see MSG3 in Fig. 4, Fig. 8), and 
the Msg 3 message includes information indicating data (see [0061] for the UE use the UL grant to transmit an enhanced MSG3 including information such as an Encrypted NAS message, security/NAS control message, Encrypted Data and/or other data).
Vajapeyam does not disclose specifically that the MSG3 including information indicating a downlink channel quality.
In an analogous art, Agiwal teaches that the MSG3 including information indicating a downlink channel quality (see Agiwal, [0151] for the MSG 3 may include best DL TX beam ID or SS block ID, i.e., if downlink synchronization signals or reference signals are transmitted using multiple SS blocks, SS block ID of SS block in which the UE has received the synchronization signal or reference signal with best signal quality is included in MSG3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Vajapeyam, and have the MSG3 including information indicating a downlink channel quality such that the BS transmits MSG4 using TX beam which the BS has used for transmitting Downlink .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645